Citation Nr: 9918749	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the feet, claimed as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated July 27, 1995, the Board 
denied the veteran's claim seeking increased ratings for his 
bilateral pes planus and left shin scar disabilities and 
service connection for degenerative arthritis of the feet, 
claimed as secondary to his pes planus disability.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court").  In February 1997, the Court issued a memorandum 
decision that affirmed the Board's decision with respect to 
the increased rating issues, but remanded the issue of 
service connection for degenerative arthritis of the feet for 
further development, readjudication and disposition in 
accordance with the Court's decision.  Judgment of the Court 
was issued in March 1997.  [citation redacted] .  Therefore, this 
is the only remaining issue before the Board.  

Thereafter, in February 1998, the Board remanded the case 
pursuant to the Court's instruction.  After development of 
the evidence, which will be discussed in detail below, the 
veteran and his representative were provided with a 
Supplemental statement of the Case in August 1998.  No 
response was received.


FINDING OF FACT

The preponderance of the evidence of record shows that the 
veteran's current degenerative arthritis of the feet was 
sustained years after service and is not related to or 
aggravated by an in-service injury or disease.


CONCLUSIONS OF LAW

1. Bilateral degenerative arthritis of the feet was not 
incurred in or aggravated by service and was not 
demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1998).

2. Bilateral degenerative arthritis of the feet is not 
proximately due to or the result of, nor was it aggravated 
by, the veteran's service-connected bilateral pes planus.  
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Relevant Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection may also be granted for 
chronic disabilities, including arthritis, if such is shown 
to be manifested to a compensable degree within one year 
after the veteran was separated from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Service connection may also be granted for any 
additional impairment of a non service-connected disability 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The service medical records are associated with the claims 
folder.  At the induction examination dated in October 1942, 
the examiner noted that the veteran had second degree pes 
planus in both feet.  At the separation examination dated in 
January 1946, the examiner diagnosed the veteran with third 
degree pes planus, with slight pronation, which was noted to 
be symptomatic.  The examiner stated that the pre-existing 
condition had become worse in service.

In an August 1948 rating decision, the veteran was granted 
service connection for his bilateral pes planus, effective 
January 1946.

In July 1991, the veteran filed a claim for service 
connection for arthritis of the feet secondary to his service 
connected pes planus disability.  

The veteran underwent a VA examination in September 1991.  He 
reported a chronic history of painful bilateral pes planus.  
X-rays of both feet showed diffuse degenerative changes of 
the midtarsal area as well as the subtalar area and the ankle 
joint, bilaterally.  The diagnosis was flexible pes planus 
with secondary degenerative arthritis of both feet, 
moderately symptomatic.

A VA examination was conducted by an orthopedist in September 
1992.  X-rays of both feet showed multiple degenerative 
changes with mild, erosive changes of the dorsal surface of 
the midtarsal joints, at the first metatarsal head and 
calcification of soft tissues overlying bunions.  There were 
small erosive changes at the small joints in both feet 
including the metatarsophalangeal and interphalangeal joints.  
There were spurs of the calcaneus both with the plantar 
fascia and with the Achilles tendon.  There was spurring of 
the posterior talus over the os trigone.  
 
The examiner specifically stated that the veteran's 
degenerative arthritis of the hindfoot, midfoot and forefoot 
was not related to his flexible pes planus.   He said that 
flexible pes planus rarely leads to arthritic conditions 
unless the pes planus is the result of a tarsal coalition.  
The examiner elaborated that even in those cases, the 
arthritis would be limited to the subtalar or talonavicular 
joints.  The examiner found no evidence of a subtalar 
coalition.  The veteran's arthritic changes were throughout, 
including calcaneal spurring, midtarsal spurring and spurring 
of the lesser joints.  Those findings were considered more 
consistent with a seronegative arthropathy such as Reiter's 
disease, ankylosing spondylitis, psoriatic arthritis or a 
diffuse degenerative arthritis.  

Pursuant to the Court's decision and the Board's February 
1998 remand, the veteran underwent a VA feet examination in 
May 1998.  He reported that approximately ten years prior, he 
began to develop electrical shocks through his feet.  He 
stated that the electrical sensations in his feet cause him 
to have difficulty sleeping.  Physical examination of the 
feet show inversion of the heel with toe raise.  Callosities 
along the medial aspect of the forefoot were noted.  There 
was no tenderness to palpation, and pulses were diminished.  
Examination of the X-rays showed diffuse arthritic changes 
through the hindfoot, midfoot and forefoot.  The examiner 
characterized these changes as inflammatory arthropathic 
changes with mostly degeneration of the joint space and 
minimal spurring.  The diagnosis was bilateral pes planus and 
history of seronegative inflammatory arthropathy, bilateral 
feet, severely symptomatic.  

The examiner noted that he had reviewed the veteran's claims 
folder prior to the examination and was in agreement with the 
1992 VA examiner's opinion that the veteran's pes planus, 
which was diagnosed as a congenital abnormality pre-dating 
his service career, may have worsened while he was in 
service, but that the pes planus was not responsible for the 
degenerative changes throughout his mid foot and forefoot.  
The examiner further stated that the service connected 
disability was not responsible for the electrical sensations 
the veteran reported.  The examiner noted that there was no 
evidence of calcaneal coalition and reported that he was 
unable to link any of the degenerative changes to the midfoot 
to the pes planus.  The report concluded with the finding 
that it was not at least as likely as not that the veteran's 
service-connected pes planus caused or worsened the 
degenerative arthritis of his feet.


Analysis

The February 1997 Court decision determined the veteran's 
claim is well-grounded [Memorandum Decision, page 5].  This 
is the law of the case.  See Allin v. Brown, 10 Vet. App. 55, 
57 (1997), and cases cited therein.

The Board is satisfied that all relevant evidence pertaining 
to this claim is now of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met.  It is noted that the veteran and 
his representative have been given ample opportunity to 
present evidence and argument in support of his claim.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert, 1 Vet. App. 55.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany, 9 
Vet. App. 519.

There is no evidence of record of a diagnosis of arthritis of 
the feet prior to September 1991, and the veteran does not 
appear to contend that such is the case.  In addition, the 
Court, in its February 1997 memorandum decision, did not 
suggest that direct service connection was involved.  
Therefore, the Board finds that the bilateral degenerative 
arthritis of the feet was not incurred in or aggravated by 
his World War II service.  Furthermore, as the current 
disability was not demonstrated to a compensable degree 
within one year following separation from service, the 
presumption set forth at 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.

The question, then, is whether the service connected pes 
planus disability either 1) caused or 2) aggravated the 
bilateral degenerative arthritis.  The 1991 and 1992 medical 
reports appeared to have been divided on this question.  In 
its February 1998 remand, the Board requested a specific 
opinion as to whether the veteran's service connected pes 
planus was caused by or worsened due to his arthritis of the 
feet.  The Board finds that the VA medical opinion obtained 
in response to the remand of February 1998 is responsive to 
the specific request of the Board as to the nature and extent 
of the veteran's bilateral foot disabilities.  The examiner 
reviewed the claims file, including the September 1991 and 
September 1992 VA examination reports and examiner's 
opinions.  The VA opinion of May 1998 is definitive in its 
discussion of why the veteran's bilateral degenerative 
arthritis is not related to the service connected pes planus.  

The September 1991 VA examiner diagnosed the veteran with 
flexible pes planus with secondary degenerative arthritis of 
both feet.  However, the examiner did not elaborate on his 
conclusory statement that the current disability was 
secondary to the service connected disability.  There was no 
discussion as to why it was the examiner's opinion that the 
arthritis was related to the pes planus and not a separate 
diagnosis.  The September 1992 VA examiner, however, was of 
the opinion that the veteran's degenerative arthritis of the 
hindfoot, midfoot and forefoot was not related to his 
flexible pes planus.  The examiner explained that flexible 
pes planus rarely leads to arthritic conditions unless the 
pes planus was caused by a tarsal coalition.  The examiner 
indicated that there was no indication that the veteran's pes 
planus was caused by a tarsal coalition.  Therefore, the 1992 
VA examiner concluded that the two disabilities are 
unrelated. 

As stated above, the May 1998 VA examiner reviewed the claims 
folder, including the 1991 and 1992 VA examiners' reports 
prior to examining the veteran.  The May 1998 examiner agreed 
with the opinion expressed by the 1992 VA examiner.  He 
expressly stated that the service connected pes planus was 
not responsible for the degenerative changes in the veteran's 
feet.  He indicated that there was no evidence of calcaneal 
coalition and that he was unable to link any of the 
degenerative changes of the midfoot to the service connected 
disability.

In the Board's opinion, the September  1992 and March 1998 
medical opinions of the VA examiners are more persuasive than 
the September 1991 VA examiner in that they provide a 
discussion regarding the basis for their opinions.  As noted 
above, the September 1991 examiner provided a diagnosis with 
no explanation regarding why he found that the veteran's 
arthritis was secondary to the pes planus.  In contrast, the 
1992 and 1998 VA examiners both concluded that the 
disabilities were unrelated because there was no evidence of 
a subtalar or calcaneal coalition.  Furthermore, the May 1998 
diagnosis was reached after a review of the claims file and 
upon examination of the veteran.  The 1998 VA examiner 
evaluated the claims file and determined that despite the 
veteran's belief that his bilateral degenerative arthritis 
was related to his service-connected bilateral pes planus, 
there existed no relationship between these two disabilities.  
His opinion was based on the medical determination that to 
link the two disabilities, there would have to be evidence of 
a calcaneal coalition.  As there was no evidence of a 
calcaneal coalition, the examiner concluded that the 
disabilities are unrelated.

Furthermore, the Board notes that the veteran's own opinion 
cannot serve as medical evidence sufficient to establish his 
claim for service connection, as he has not been shown to 
possess the requisite knowledge, skill, experience, training, 
or education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Having weighed the evidence of record, and for the reasons 
and bases stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that degenerative arthritis of the feet is causally related 
to or has increased in severity due to his service-connected 
bilateral pes planus.  See Alemany, 9 Vet. App. 519; Allen, 7 
Vet. App. at 439; Gilbert, 1 Vet. App. at 55,.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral degenerative 
arthritis of the feet, claimed as secondary to bilateral pes 
planus, is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  It appears that the 1991 examiner did not have the benefit of review of the veteran's claims folder.  There is 
no direct evidence that the 1992 examiner reviewed the claims folder, either, although as noted in the Board's 
February 1998 remand there is of record a transfer notice which indicates that the claims folder was 
transferred to the examination site in connection with the 1992 examination.  For the purposes of this 
decision, the Board will assume that neither the 1991 or the 1992 examiner reviewed the veteran's claims 
folder.

